         Case 2:18-cv-01221-CMR Document 26 Filed 05/11/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KENNETH WILLIAMS and ASHLEY
 EDMUNDS,
                                                          CIVIL ACTION NO. 18-1221
                       Plaintiffs,
            v.
 DETECTIVE JAMES VINTER, et al.,
                       Defendants.

                                           ORDER

       AND NOW, this 11th day of May 2020, upon consideration of Plaintiffs’ failure to

prosecute this case, and for the reasons stated in the accompanying Memorandum Opinion, it is

hereby ORDERED that this action is DISMISSED without prejudice. The Clerk is directed to

CLOSE the case.

       It is so ORDERED.

                                           BY THE COURT:

                                           /s/ Cynthia M. Rufe
                                           _____________________
                                           CYNTHIA M. RUFE, J.
